DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 12/16/2020.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/16/2020, 8/24/2021, and 8/25/2021 have been considered by Examiner. 

Claim Objections
Claims 6 and 16 are objected to because of the following informalities: the acronym “RLC” should be defined in the claims. Appropriate correction is required.
Claims 7 and 17 are objected to because of the following informalities: the acronym “PDCP” should be defined in the claims. Appropriate correction is required.
Claims 7 and 17 are objected to because of the following informalities: the acronym “PDU” should be defined in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Zhao (USPAN 2012/0140704).
 	Consider claims 1, 11, and 20, Zhao discloses a method (see figure 2, reproduced below for convenience, wherein disclosed is said method), a signaling transmission device applied to a first network node comprising a processor; and a memory for storing a computer program, wherein the processor is configured to revoke and run the computer program stored in the memory (see paragraph 72 and figure 2, wherein disclosed is said transmission device, which Examiner submits inherently comprises said processor and computer program), and a non-transitory (see paragraph 72 and figure 2, wherein disclosed is a device, which Examiner submits inherently comprises said computer-readable storage medium) transmit first signaling to a second network node (see paragraphs 28-30 and 42, wherein disclosed is said transmitting), wherein the first signaling is inter-layer signaling between a first protocol layer and a second protocol layer (see paragraphs 28-30 and 42, wherein disclosed is said inter-layer signaling), and the first protocol layer and the second protocol layer are located in different network nodes (see paragraphs 28-30 and 42, wherein disclosed is that said first and second protocol layers are located in different network nodes).

    PNG
    media_image1.png
    575
    624
    media_image1.png
    Greyscale


 	Consider claims 2 and 12, Zhao discloses that the first network node is a first relay node, and the second network node is an anchor base station; the first network node is the anchor base station, and the second network node is the first relay node; or the first network node is the first relay node, and the second network node is a second relay node (see paragraphs 28 and 30, wherein disclosed is said nodes).  

 	Consider claims 3 and 13, Zhao discloses that the first relay node is a relay node serving a terminal; or the second relay node is the relay node serving the terminal (see paragraphs 28 and 30, wherein disclosed is said nodes).  

 	Consider claims 4 and 14, Zhao discloses that the first relay node is a relay node serving a terminal, and the second relay node is a relay node directly connected to the anchor base station; or the second relay node is the relay node serving the terminal, and the first relay node is the relay node directly connected to the anchor base station (see paragraph 28, wherein disclosed is said nodes).  

Consider claims 5 and 15, Zhao discloses that the first relay node is a source relay node serving a terminal, and the second relay node is a target relay node serving the terminal; or the second relay node is the source relay node serving the terminal, and the first relay node is the target relay node serving the terminal (see paragraphs 28 and 67, wherein disclosed is said nodes).  

Consider claims 6 and 16, Zhao discloses that the first signaling includes data transmission information of a RLC layer (see paragraphs 28, 30, 46, 57, and 59, wherein disclosed is said RLC layer).  

 Consider claims 7 and 17, Zhao discloses that the data transmission information of the RLC layer comprises at least one of the following: sequence number information of a correctly transmitted PDCP PDU; sequence number information of a correctly received PDCP PDU; bearer identification information; bearer type information; and logical channel identification information (see paragraphs 40, 45-46, 57, and 59, wherein disclosed is said RLC data).  

 	Consider claims 8 and 18, Zhao discloses that the first signaling comprises control instructions for instructing to discard a PDCP data packet (see paragraphs 42 and 60-62, wherein disclosed is discarding said PDCP packet).  

 	Consider claims 9 and 19, Zhao discloses that the control instructions comprise at least one of the following information: sequence number information of a to-be-discarded PDCP PDU; bearer identification information; bearer type information; and logical channel identification information (see paragraphs 42 and 60-62, wherein disclosed is said control instructions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (USPAN 2012/0140704) in view of Zhu (USPAN 2019/0159277).
Consider claim 10, Zhao does not specifically disclose that the first signaling is transmitting through an adaptation layer or that the first signaling is transmitted through a F1AP application protocol.
Zhu teaches that the first signaling is transmitting through an adaptation layer or that the first signaling is transmitted through a F1AP application protocol (see paragraph 1: the F1 Application (F1AP) is an application protocol that supports the functions and signaling services of the F1 interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhao and combine it with the noted teachings of Zhu. The motivation to combine these references is to provide a method of delivering fast and rich content in services in a highly sophisticated integrated communication platform (see paragraph 4 of Zhu).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412